Exhibit 10.2

 

LOGO [g189178dsp008.jpg]

Committed. Experienced. Trusted, Agribusiness Office P. O. Box 1449 Templeton,
California 93465 805-434-3665 FAX: 805-434-3667 www.FarmCreditWest.com
May 20,2016 Calavo Growers, Inc. P.O. Box 751 Santa Paula, CA 93061-0751
Subject—Modification of Loan Terms and Extension of Maturity Date This letter
amendment (“Letter Amendment”) serves as an amendment of certain terms under the
Term Revolving Credit Agreement dated May 31, 2011 (together with any amendments
thereto, the “Revolving Credit Agreement”), between Farm Credit West, PCA
(“FCW”) and Calavo Growers, Inc. (the “Company”), and shall constitute the sixth
amendment to the Revolving Credit Agreement. This Letter Amendment shall also
serve as the third amendment to that certain Promissory Note dated May 31, 2011
in the face amount of $40,000,000.00 executed by the Company as maker, in favor
of FCW (the “Revolving Credit Note”). All capitalized terms not otherwise
defined in this Letter Amendment shall have the meanings assigned to them in the
Revolving Credit Agreement, Revolving Credit Note or other Loan Documents. The
date of “June 1, 2016” set forth in Section 4. (Term) and Section 7. (Repayment
and Maturity) of the Revolving Credit Agreement, as amended, and all references
to “June 1, 2016” in the Revolving Credit Note, as amended, are hereby replaced
with “July 1, 2016”. Except as amended herein, all other terms under the
Revolving Credit Agreement, Revolving Credit Note and other Loan Documents
remain binding and enforceable according to their terms. This Letter Amendment
is effective as of May 20, 2016. By acknowledging below, the undersigned hereby
agree to the terms and conditions contained in this Letter Amendment. Sincerely,
Ryan Hoffman Vice President Acknowledgement Calavo Growers, ltfc,,a(alifornia
Corporation B. JohiyLindentan, Chief Financial Officer & Corporate Secretary 3v:
Farm Credit West, FLCA Farm Credit West, PCA The i-arm Credit System
Subsidiaries of Farm Credit West, ACA